Citation Nr: 0702671	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  04-22 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to an initial evaluation in excess of 30 
percent for depression, not otherwise specified (NOS). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to 
February 1976.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO) which denied service connection for 
post-traumatic stress disorder (PTSD) and for 
spondylolithesis L4-L5, chronic low back pain with right 
radiculopathy. 

In an April 2004 rating decision, after receiving new 
evidence, the RO awarded service connection for depression 
(claimed as PTSD) and assigned a 10 percent evaluation, 
effective July 3, 2003.  In a February 2005 rating decision, 
the RO increased this award to 30 percent, effective July 3, 
2003.  

The veteran testified at a July 2004 RO hearing, and at a 
December 2005 video conference hearing before the undersigned 
Administrative Law Judge.  The hearing transcripts have been 
associated with the claims file.  

The issue of service connection for a back disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's depression, NOS, has resulted in occupational 
and social impairment with occasional decrease in work 
efficiency due to symptoms such as depressed mood and some 
difficulty with sleep.

CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
depression, NOS, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1- 
4.14, 4.125-4.130, Diagnostic Code 9434 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a July 2003 letter, VA informed the veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  VA in effect asked 
the veteran to provide any evidence that pertains to his 
claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
VA did not provide the veteran with VCAA notice of the type 
of specific evidence necessary to establish a disability 
rating or effective date prior to the initial rating 
decision.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
that regard, the veteran's current claim is for a higher 
initial evaluation for depression.  The July 2003 letter 
addressed the veteran's original application for service 
connection.  In April 2004, the RO awarded service connection 
for a depression (claimed as PTSD) and assigned a 10 percent 
evaluation, effective July 3, 2003.  In February 2005, the RO 
increased this award to 30 percent, effective July 3 2003.  
Therefore, the July 2003 letter served its purpose in 
providing VCAA notice and its application is no longer 
required because the original claim has been 
"substantiated."  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The RO issued a statement of the case in 
February 2005, providing the veteran with pertinent criteria 
for establishing a higher initial rating.  Thus, the Board 
finds that VA complied with the procedural requirements of 38 
U.S.C.A. §§ 5104, 7105(d), and 38 C.F.R. § 3.103(b).  Id.

The veteran's service medical records, VA treatment records, 
and VA examinations have been associated with the claims 
file.  VA has provided the veteran with every opportunity to 
submit evidence and arguments in support of his claim, and to 
respond to VA notices.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  The record 
is complete and the case is ready for review.

B.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2006).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2006).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2006).  

The Board notes that the United States Court of Appeals for 
Veterans Claims (CAVC) has distinguished a new claim for an 
increased rating of a service-connected disability from a 
case where the veteran expresses dissatisfaction with an 
initial rating of a disability that has just been service-
connected.  See Fenderson v. West, 12 Vet. App 119 (1999).  
In the latter case, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as a "staged 
rating."  Id.  In this case, a staged rating is for 
consideration. 

The veteran is currently assigned a 30 percent evaluation for 
depression, NOS, under the provisions of Diagnostic Code 
9434.  A 30 percent rating is assigned for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9434 (2006).

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent disability rating is assigned for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsess 
ional rituals which interfere with routine activities; speech 
that is intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  Id.

A 100 percent disability rating is assigned total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, or for the veteran's own occupation or name.  
Id.

In determining the level of impairment under 38 C.F.R. § 
4.130, a rating specialist is not restricted to the symptoms 
provided under the diagnostic code, and should consider all 
symptoms which affect occupational and social impairment, 
including those identified in the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM-IV).  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the 
evidence demonstrates that a claimant suffers symptoms or 
effects that cause an occupational or social impairment 
equivalent to those listed in that diagnostic code, the 
appropriate, equivalent rating is assigned.  Id.

Within the DSM-IV, Global Assessment Functioning (GAF) scale 
scores ranging from 1 to 100, reflect "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995); See also Richard v. Brown, 9 Vet. 
App. 266, 267 (1996).  GAF scores from 71 to 80 reflect 
transient symptoms, if present, and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family arguments); resulting in no more than slight 
impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind school work).  DSM-IV at 
46-47.  GAF scores from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  Id.  GAF scores ranging from 51 
to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Id.  Scores ranging from 41 to 50 reflect serous symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, 
inability to keep a job).  Id.  GAF scores ranging from 31 to 
40 reflect some impairment in reality testing or 
communication (e.g., speech which is at times illogical, 
obscure, or irrelevant) or major impairment in several areas 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., a depressed patient who avoids friends, 
neglects family, and is unable to do work).  Id.  

In applying the above criteria, the Board notes that when it 
is not possible to separate the effects of the service-
connected disability from a nonservice-connected disability, 
such signs and symptoms shall be attributed to the service-
connected disability.  See 38 C.F.R. § 3.102 (2006); 
Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded 
from differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability in the absence of medical evidence which does so.)

A November 2003 VA examination assessed the veteran with 
depression, NOS, and with dependant personality disorder.   
The Board notes that the veteran is not service-connected for 
dependant personality disorder.  See generally 38 C.F.R. §§ 
3.303(c), 4.9, 4.127 (2006) (Personality disorders are not 
diseases within the meaning of applicable legislation 
providing for payment of VA disability compensation 
benefits.).  

During the November 2003 VA examination, the veteran 
described depressed mood, difficulty getting to sleep, and 
expressed guilt over not being able to protect his family 
better.  The examiner stated that he had been able to keep up 
interests within his physical limitations and was able to 
concentrate.  He showed signs of physical agitation.  He 
reported no suicidal or homicidal ideation.  His energy was 
adequate, but he reported weight gain.  The examiner stated 
that those symptoms met the criteria for depression, NOS.  
The veteran also described symptoms, including inability to 
cope with life situations, which the examiner attributed to 
dependant personality disorder.  

During examination, the veteran's hygiene appeared 
appropriate.  He was extremely restless during the interview.  
His mood was irritable and he expressed a good deal of 
frustration with what had happened in his life.  His affect 
appeared moderately agitated.  Speech was somewhat increased 
in pacing and volume at times.  Thought content revealed no 
delusions, hallucinations, grandiosity, or paranoia.  Thought 
process was hard to follow at times.  There was looseness of 
association and some tangential thinking.  He was able to 
communicate, but it took persistence and patient redirecting.  
The veteran was oriented to time, person, place, and 
situation.  His memory, both recent and remote, was intact.  
Sensorium was clear.  He appeared to be functioning with some 
cognitive impairment secondary to distractibility.  He was 
not a danger to himself or others.  

The examiner stated that the veteran's psychiatric condition 
had not caused him to be unemployable, but had caused some 
limitation in his employability.  The veteran was assigned a 
GAF of 65 for depression, NOS, indicating mild symptoms of 
depression.  He was assigned a GAF of 45 for dependant 
personality disorder.  The examiner stated that the 
personality disorder had been the major contributor to the 
veteran's inability to function effectively.  The examiner 
stated that depression did not cause the personality 
disorder.  The examiner stated that personality disorder may 
have caused him to be more vulnerable to depressive symptoms; 
in other words, when his dependency needs were not met, he 
tended to get depressed.  The dependent personally disorder 
was at a serious level, which was more likely than not the 
major disabling factor to him.  

In a December 2003 addendum, the examiner noted that the 
veteran's depressive symptoms were very mild, and that his 
major disabling diagnosis was dependent personality disorder.  
A December 2004 opinion rendered by the same VA examiner 
further clarified the November 2003 diagnoses, separating out 
symptoms of depression from personally disorder.  The 
examiner stated that the veteran showed a pattern of 
dysphoric mood and sadness and a sense of helplessness 
consistent with depression, NOS.  He also identified symptoms 
of dependant personality disorder.  The examiner stated that 
dependant personality disorder had been the major factor in 
the veteran's difficulty coping.  The depression symptoms had 
been mild.  The examiner stated that there were two separate 
and independent disorders, with separate clinical courses; 
they were not intertwined, which is why he assessed each with 
a separate GAF (65 for depressive disorder, and 45 for 
dependant personality disorder).  

The Board finds that the veteran's overall disability picture 
is most consistent with a 30 percent rating for depression, 
NOS.  See 38 C.F.R. § 4.130, Diagnostic Code 9434 (2006).  
The record shows that the veteran's depression, NOS, has 
resulted in occupational and social impairment with 
occasional decrease in work efficiency due to such symptoms 
as depressed mood and some difficulty with sleep although 
generally functioned satisfactorily with routine behavior, 
self-care, and normal conversation).  His 30 percent rating 
is consistent with his GAF score of 65, which reflects mild 
symptoms such as depressed mood and mild insomnia, or some 
difficulty in social or occupational functioning. See DSM-IV 
at 46-47.  

The veteran is not shown to have occupational and social 
impairment with reduced reliability and productivity due to 
his depression, NOS, and he does not exhibit symptoms such as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped, speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory; impaired judgment; impaired 
abstract thinking; and difficulty in establishing and 
maintaining effective work and social relationships to 
warrant a higher 50 percent evaluation.  The Board notes that 
the veteran does exhibit disturbances of motivation and mood 
as described for a 50 percent evaluation; however, his 
overall disability picture more closely resembles the 
criteria described for a 30 percent evaluation.  

The Board notes that the veteran's depressive symptoms have 
been described as very mild, and his major disabling 
diagnosis was attributed to dependent personality disorder, 
which is not service-connected.  His dependant personality 
disorder was assigned a separate GAF by the November 2003 VA 
examiner to differentiate the veteran's functional impairment 
due to the separate psychiatric diagnoses and symptomatology.  
See 38 C.F.R. § 3.102 (2006); Mittleider v. West, 11 Vet. 
App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 
(1996)

The veteran's depression is not shown to result in 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood; or total occupational and social 
impairment, due to symptoms described for a 70 percent or 100 
percent evaluation.  See 38 C.F.R. § 4.130, Diagnostic Code 
9434 (2006).

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's service-connected 
depression has not been shown to cause marked interference 
with employment beyond that contemplated by the Schedule for 
Rating Disabilities, has not necessitated frequent periods of 
hospitalization, and has not otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the disability.  Thus, the Board 
finds that the requirements for referral for an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) have 
not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

C.  Conclusion

The preponderance of the evidence is against finding that the 
veteran's depression warrants a higher rating evaluation.  
The appeal is accordingly denied.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding benefit of the doubt, but there 
is not such a state of equipoise of positive and negative 
evidence to otherwise grant the veteran's claim.


ORDER

An initial evaluation for depression, NOS, in excess of 30 
percent is denied.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2006).  A 
medical examination or medical opinion may be deemed 
necessary where the record contains competent medical 
evidence of a current diagnosed disability, establishes that 
the veteran suffered an event, injury or disease in service, 
and indicates that the claimed disability may be associated 
with the established event, injury or disease in service.  
See Id.  

VA treatment records show that the veteran has a current back 
disorder, with various diagnoses that include 
spondylolisthesis, right sciatica, osteoporosis, and left 
upper thoracic myalgia.  VA treatment records also note 
various post-service back injuries.  The veteran has provided 
various lay statements describing an in-service injury.  
Service medical records do not reflect any complaints, 
diagnoses, or treatment for a back injury or back related 
problems.  However, a November 2005 lay statement from 
R.E.V., a friend who witnessed the claimed inservice 
incident, corroborates the veteran's testimony.  In order to 
give the veteran every consideration with respect to the 
present appeal, the veteran should be afforded a VA 
examination to determine the etiology of any current back 
disorder.

During the pendency of this appeal, the CAVC held that the 
VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  See 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
the RO can cure any deficiency with respect to this matter.   

Accordingly, the case is REMANDED for the following action:

1. The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date for the claim on appeal, 
as outlined by the CAVC in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).   

2.  The veteran should be afforded a VA 
examination to determine whether any 
currently diagnosed back disorder was 
incurred in service.  The claims folder 
should be made available to the examiner 
for review before the examination.  The 
examiner should state whether it is at 
least as likely as not that a current 
back disorder was incurred in service.  
The examiner should provide a rationale 
for his or her opinion with references to 
the evidence of record, including service 
medical records and post-service medical 
records, as well as the statement 
provided by R.E.V. dated in November 
2005.

3.  When the development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefit sought is not granted, the 
RO should furnish the veteran and his 
representative with a Supplemental 
Statement of the Case, and should give 
the veteran a reasonable opportunity to 
respond before returning the record to 
the Board for further review. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board or by the CAVC for 
additional development or other appropriate action shall be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).




_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeal


 Department of Veterans Affairs


